                               United States Court of Appeals
                                     For The Eighth Circuit
                                      Thomas F. Eagleton U.S. Courthouse
                                      111 South 10th Street, Room 24.329
                                    St. Louis, Missouri 63102
                                                                                 VOICE (314) 244-2400
Michael E. Gans
                                                                                   FAX (314) 244-2780
 Clerk of Court
                                                                                 www.ca8.uscourts.gov

                                                            September 08, 2020


Mr. Robert Henry Dierker Jr.
CITY COUNSELOR'S OFFICE
314 City Hall
1200 Market Street
Saint Louis, MO 63103-0000

       RE: 20-2864 Brian Baude v. Gerald Leyshock, et al

Dear Counsel:

       The district court clerk has transmitted a notice of appeal in this matter, and we have
docketed it under the caption and case number shown above. Please include the caption and the
case number on all correspondence or pleadings submitted to this court.

      Counsel in the case must supply the clerk with an Appearance Form. Counsel may
download or fill out an Appearance Form on the "Forms" page on our web site at
www.ca8.uscourts.gov.

        The court has established a briefing schedule for the case, a copy of which will be
forwarded under separate notice of docket activity. Please refer to the schedule and note the key
filing dates. You should also review Federal Rules of Appellate Procedure 28 and 32, as well as
Eighth Circuit Rules 28A and 32A. Sample briefs may be obtained by contacting the St. Louis
Clerk's office.

        Within 14 days of today's date, counsel for appellant must: (1) file a verification that any
transcripts needed for the appeal have been ordered and that satisfactory arrangements have been
made for payment, and (2) file a notice of the method of appendix preparation selected for the
case. Eighth Circuit Rule 30A contains detailed information on appendix preparation.

        The court has directed the clerk's office to monitor and enforce compliance with the
briefing schedule. Failure to file your brief will result in issuance of a show cause order and may
lead to dismissal of the appeal. Requests for extensions of time must be timely and should
establish good cause. Overlength briefs are strongly discouraged.




   Appellate Case: 20-2864         Page: 1           Date Filed: 09/08/2020 Entry ID: 4953397
       Please note the provisions of Eighth Circuit Rule 32A governing briefs and reply briefs
responding to multiple briefs.

       On June 1, 2007, the Eighth Circuit implemented the appellate version of CM/ECF.
Electronic filing is now mandatory for attorneys and voluntary for pro se litigants proceeding
without an attorney. Information about electronic filing can be found at the court's web site
www.ca8.uscourts.gov. In order to become an authorized Eighth Circuit filer, you must register
with the PACER Service Center at https://www.pacer.gov/psco/cgi-bin/cmecf/ea-regform.pl.
Questions about CM/ECF may be addressed to the Clerk's office.

        If you have any questions about the schedule or procedures for the case, please contact
our office.

                                                    Michael E. Gans
                                                    Clerk of Court

CMH

Enclosure(s)

cc:      Ms. Sima Atri
         Mr. Nathaniel R Carroll
         Ms. Kiara N. Drake
         Ms. Abby Joe Duncan
         Ms. Maureen Hanlon
         Mr. Samuel Henderson
         Mr. Javad Mohammed Khazaeli
         Mr. Brandon David Laird
         Mr. Gregory J. Linhares
         Ms. Erin K McGowan
         Ms. Amy Raimondo
         Mr. Blake A. Strode
         Mr. Michael-John Voss
         Mr. John McCann Waldron
         Mr. Andrew D. Wheaton
         Mr. James R. Wyrsch

           District Court/Agency Case Number(s): 4:18-cv-01564-RWS




      Appellate Case: 20-2864      Page: 2     Date Filed: 09/08/2020 Entry ID: 4953397
Caption For Case Number: 20-2864

Brian Baude

              Plaintiff - Appellee

v.

City of St. Louis, Missouri

              Defendant

Gerald Leyshock, COL., in his individual and official capacities; Scott Boyher, LT., in his
individual and official capacities; Timothy Sachs, LT., in his individual and official capacities;
Randy Jemerson, SGT., in his individual and official capacities; Matthew T. Karnowski, SGT.,
in his individual and official capacities; Brian Rossomanno, SGT., in his individual and official
capacities

              Defendants - Appellants

John Does 1-5, in their individual and official capacities

              Defendant

Timothy Bockskopf

              Defendant - Appellant




     Appellate Case: 20-2864         Page: 3     Date Filed: 09/08/2020 Entry ID: 4953397
Addresses For Case Participants: 20-2864

Mr. Robert Henry Dierker Jr.
CITY COUNSELOR'S OFFICE
314 City Hall
1200 Market Street
Saint Louis, MO 63103-0000

Ms. Sima Atri
ARCH CITY DEFENDERS
Suite 390
440 N. Fourth Street
Saint Louis, MO 63102

Mr. Nathaniel R Carroll
ARCH CITY DEFENDERS
Suite 390
440 N. Fourth Street
Saint Louis, MO 63102

Ms. Kiara N. Drake
KHAZAELI & WYRSCH
Suite 211
911 Washington Avenue
Saint Louis, MO 63101

Ms. Abby Joe Duncan
CITY COUNSELOR'S OFFICE
314 City Hall
1200 Market Street
Saint Louis, MO 63103-0000

Ms. Maureen Hanlon
ARCH CITY DEFENDERS
Suite 390
440 N. Fourth Street
Saint Louis, MO 63102

Mr. Samuel Henderson
HENDERSON LAW FIRM
Sixth Floor
1027 S. Vandeventer Avenue
Saint Louis, MO 63110

Mr. Javad Mohammed Khazaeli
KHAZAELI & WYRSCH
Suite 211
911 Washington Avenue
Saint Louis, MO 63101




   Appellate Case: 20-2864     Page: 4     Date Filed: 09/08/2020 Entry ID: 4953397
Mr. Brandon David Laird
CITY COUNSELOR'S OFFICE
314 City Hall
1200 Market Street
Saint Louis, MO 63103-0000

Mr. Gregory J. Linhares
U.S. DISTRICT COURT
Eastern District of Missouri
111 S. Tenth Street
Saint Louis, MO 63102-0000

Ms. Erin K McGowan
CITY COUNSELOR'S OFFICE
314 City Hall
1200 Market Street
Saint Louis, MO 63103-0000

Ms. Amy Raimondo
CITY COUNSELOR'S OFFICE
314 City Hall
1200 Market Street
Saint Louis, MO 63103-0000

Mr. Blake A. Strode
ARCH CITY DEFENDERS
Suite 390
440 N. Fourth Street
Saint Louis, MO 63102

Mr. Michael-John Voss
ARCH CITY DEFENDERS
Suite 390
440 N. Fourth Street
Saint Louis, MO 63102

Mr. John McCann Waldron
ARCH CITY DEFENDERS
Suite 390
440 N. Fourth Street
Saint Louis, MO 63102

Mr. Andrew D. Wheaton
CITY COUNSELOR'S OFFICE
314 City Hall
1200 Market Street
Saint Louis, MO 63103-0000




   Appellate Case: 20-2864     Page: 5   Date Filed: 09/08/2020 Entry ID: 4953397
Mr. James R. Wyrsch
KHAZAELI & WYRSCH
Suite 211
911 Washington Avenue
Saint Louis, MO 63101




   Appellate Case: 20-2864   Page: 6   Date Filed: 09/08/2020 Entry ID: 4953397
